Title: From George Washington to Major Generals Charles Lee and William Heath, 14 November 1776
From: Washington, George
To: Lee, Charles,Heath, William



Dear Sir.
Genl Green’s Quarters [Fort Lee, N.J.] Nov. 14th 1776.

As an Exchange of Prisoners, is likely to take effect, as soon as the circumstance of the case will admit, and as, in the course of the transaction, it may possibly happen, that an attempt may be made by the Enemy to redeem their prisoners by men in their possession, who were never ingag’d in our service, I must request you, to direct the Colonels, or Commanders of Regiments under your command, immediately 

to make out an exact list of the particular officers & Privates who have been killed, taken prisoners or are missing in the respective Regiments and companies to which they belong’d; specifying the names of the whole, and the time when each officer and Soldier was killed, taken Prisoner, or was missing.
The List (as soon as it is completed) you will transmit to Head Quarters.
I now inclose you, a Copy of the recommendation of the Officers for the State of Rhode Island, which was furnished by General Green, and transmitted by me to Governor Cooke sometime since; if the Commissioners have not yet arrived from thence, you will be pleased to direct the officers therein nominated who chuse to serve, to recruit as fast as possible out of their own regiments, & agreable to the general orders issued at the White Plains before my departure. I am Sir Yr most Obedt Servt

Go: Washington


P.S. We have well attested Accts of the Enemy’s having Imbarkd a number of Men—& it is said for So. Carolina, but they have not yet left the Harbour. I was this day at Mount Washington and perceived some Incampment of the Enemy at, and near the Bridge (Kings) but not very large, & it is suspected they are removing towards Morrissania in order to Imbark, but I think they cannot pass that Fort without Investing it.


G: W——n
